DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the office action, mailed 01/01/2021, Kim was incorrectly cited as being US PG Pub 2016/0014385. The reference citation should have been US PG Pub 2006/0014385 and is now corrected. To expedite prosecution of the present application, Examiner is available for a telephone conference to clarify or resolve any future issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 12, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2006/0014385 to Kim et al (hereinafter Kim).
Regarding Claim 1, Kim discloses a semiconductor device, comprising:
a substrate (100, Fig. 2k);
a conductive pattern (124) extending upwardly from the substrate, the conductive pattern having a hollow structure and comprising an inner sidewall and an outer sidewall opposite to the inner sidewall (Fig. 2H);

a dielectric layer (128) at least covering the first conductive layer, and;
a second conductive layer (134) covering the dielectric layer

Regarding Claim 2, Kim discloses the semiconductor device of Claim 1, wherein the conductive pattern is electrically connected to a contact region (110, Fig. 2L) of the substrate.

Regarding Claim 3, Kim discloses the semiconductor device of Claim 1, further comprising an etch stop layer (116, Fig. 2L) formed on the substrate, the etch stop layer contacting the conductive pattern, wherein the dielectric layer further covers the etch stop layer.

Regarding Claim 4, Kim discloses the semiconductor device of Claim 3, wherein the etch stop layer comprises a material selected from a group consisting of silicon nitride (SiN), silicon boron nitride (SiBN), silicon carbon nitride (SiCN), silicon carbide (SiC), silicon oxynitride (SiON), and silicon oxycarbide (SiOC) [0027].

Regarding Claim 6, Kim discloses the semiconductor device of Claim 5, wherein the second conductive layer comprises titanium nitride (TiN), titanium silicide nitride (TiSiN), tungsten nitride (WN), ora compound comprising a material selected from the group consisting essentially of titanium (Ti), tungsten (W), oxygen (O), nitrogen (N), and silicon (Si) [0039],

Regarding Claim 8, Kim discloses the semiconductor device of Claim 1, wherein the first conductive layer comprises W, WN, tungsten-containing material, or nitrogen-containing material [0066],

Regarding Claim 9, Kim discloses the semiconductor device of Claim 1, wherein the dielectric layer comprises Zr.sub.xO.sub.y, Hf.sub.xO.sub.y, Ta.sub.x.sub.Oy, ZrHfSiO.sub.x Ti.sub.xO.sub.y, La.sub.xO.sub.y, Al.sub.xO.sub.y, Hf.sub.xSi.sub.yO.sub.z, or Zr.sub.xSi.sub.yO.sub.z [0036].

Regarding Claim 12, Kim discloses the semiconductor device of Claim 1, wherein the first conductive layer also covers a top surface and an inner bottom surface of the conductive pattern (Fig. 2I).

Regarding Claim 13, Kim discloses a method for fabricating a semiconductor device, comprising actions of:
providing a conductive pattern (124, Fig. 2H) extending upwardly from a substrate, the conductive pattern having a hollow structure and comprising an inner sidewall and an outer sidewall opposite to the inner sidewall;
forming a first conductive layer (138, Fig. 21) covering the conductive pattern;
forming a dielectric layer (128, Fig. 2J) at least covering the first conductive layer, and;
forming a second conductive layer (134, Fig. 2L) covering the dielectric layer,
wherein the first conductive layer, the dielectric layer, and the second conductive layer conformally cover both the inner sidewall and the outer sidewall of the conductive pattern (Fig. 2L).

Regarding Claim 18, Kim discloses the method of Claim 13, wherein forming the first conductive layer comprises depositing the first conductive layer on a top surface and an inner bottom surface of the conductive pattern (Fig. 2I).

Regarding Claim 19, Kim discloses the method of Claim 13, wherein the conductive pattern is electrically connected to a contact region (110) of the substrate (via conductive structure 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 13 above, and further in view of US PG Pub 2006/0099760 to Kim et al (hereinafter Kim'760).
Regarding Claim 7, Kim discloses the semiconductor device of Claim 1 but does not disclose wherein the conductive pattern comprises TiN, TiSiN, WN, or a compound comprising a material selected from the group consisting essentially of Ti, W, O, N, and Si.
Kim’760 discloses a conductive pattern (Fig. 2, 124) similar to Kim wherein the conductive pattern comprises TiN, TiSiN, WN, or a compound comprising a material selected from the group consisting essentially of Ti, W, O, N, and Si [0052].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the conductive pattern of Kim with a material selected from TiN, TiSiN, WN, or a compound comprising a material selected from the group consisting essentially of Ti, W, O, N, and Si since it has been held to be within the general skill of a worker in the art to select known materials based on their suitability for the intended use, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Ti and W were well known in the art as suitable for electrode materials and could have been chosen based on obvious characteristics such as conductivity and adhesion strength to adjacent layers.

Regarding Claim 14, Kim discloses the method of Claim 13, wherein providing the conductive pattern comprises:
forming an etch stop layer (116, Fig. 2C) on the substrate;
forming a sacrifice layer (118) on the etch stop layer;
forming a hole (122, Fig. 2E) penetrating the sacrifice layer and the etch stop layer;
forming the conductive pattern (124, Fig. 2G) in the hole.

Kim does not explicitly disclose the method for removing the sacrifice layer.


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Kim to include a wet etch for the removal of the sacrificial material. A wet etch would have provided an obvious method for selectively removing the sacrificial material without damaging the conductive structure, as seen in Kim'760, Fig. 4G.

Regarding Claim 15, the combination of Kim and Kim'760 makes obvious the method of Claim 14, wherein forming the conductive pattern comprises:
performing a deposition process comprising atomic layer deposition (ALD), chemical vapor deposition (CVD), or a sequential flow deposition (SFD) to form an electrode layer (Kim, Fig. 2G, a selective deposition technique is used compared to blanket deposition to form a conformal layer; Kim'760 [0064], Fig. 4E); and
performing a planarization process comprising etch-back or chemical mechanical polishing (CMP) to remove a portion of the electrode layer and expose a top surface of the sacrifice layer (Kim, [0065]).

Regarding Claim 16, the combination of Kim and Kim'760 makes obvious the method of Claim 14, wherein the dielectric layer further covers the etch stop layer (Kim, Fig. 2J).


Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 10, Kim discloses the semiconductor device of Claim 1 but does not explicitly disclose the thickness of the conductive pattern and first conductive layer.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the conductive pattern with a thickness of 150 angstrom (A) or less and the first conductive layer with a thickness of below 50 (A) or less based on the disclosure of Kim. While the drawings are not necessarily to scale, Kim offers thicknesses for other layers in the DRAM capacitor. The dielectrics are formed to be between 14 (A) and 40 (A) [0037] and upper electrode 130 is formed to be between 20 (A) and 50 (A) [0043]. Given this, a range of 50 (A) or less for one or both of the conductive pattern and conductive layer is within the scope of the invention detailed by Kim. Selecting the specific thicknesses of the layers would have been obvious design choices based on the desired size, mechanical strength and conductive properties for the capacitor.

Regarding Claim 11, Kim discloses the semiconductor device of Claim 1, wherein a combination of the conductive pattern and the first conductive layer serves as a lower electrode for a capacitor in dynamic random access memory (DRAM) [0026] but does not explicitly disclose a roughness of the lower electrode.
Kim does not explicitly disclose a root mean square (RMS) roughness of the lower electrode.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the lower electrode such that it has an RMS roughness of 20 nanometer (nm) or less. Kim notes that the mold used for forming the lower electrode can be roughened or can be dry etched to form a more vertical profile [0032]. In an absence of a roughened mold, one of general skill in the art would have been led to have formed a substantially uniform thickness for the layers. Such a uniform thickness would have resulted in a having an RMS of 20nm or less, particularly since the layers being formed by Kim have total thicknesses of 1-5nm, see [0037] & 

Regarding Claim 20, Kim discloses the method of Claim 13, wherein a combination of the conductive pattern and the first conductive layer serves as a lower electrode for a capacitor in DRAM (Figs. 21 &2L)
Kim does not explicitly disclose the resistivity of the lower electrode.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the lower electrode such that it has a resistivity of up to 150 .mu. omega.*cm. The references of record disclose the materials used by Applicant as well as the structure claimed by Applicant. Absent any additional information not currently claimed, the materials of the references of record should exhibit identical properties as those of Applicant's, including resistivity properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818